OPINION

Per Curiam:

The state district court enjoined the Board of School Trustees of Clark County School District from effectuating a judgment of the United States District Court for the District of Nevada directing implementation of the “Sixth Grade Center Plan” to desegregate the schools.1 The state court injunction was entered without jurisdiction [Roy v. Brittain, 297 S.W.2d 72 (Term. 1956); Brewer v. Hoxie School District No. 46, 238 F.2d 91 (8 Cir. 1956); U.S. Const, art. VI, cl. 2; Nev. Const, art 1, § 2], and is peremptorily set aside. The motion to dissolve it should have been granted.
Reversed.

 A history of the federal court litigation is set forth in Kelly v. Guinn, 456 F.2d 100 (9 Cir. 1972).